DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants’ amendments filed May 23, 2022, amending claim 1, is acknowledged.  Claims 9-12 remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Accordingly, claims 1-8 and 13 are examined herein. 


Drawings - Objections
The drawings filed May 24, 2019 and August 22, 2019 are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  

Claim 1 line 9, recites “in that ii)” which is grammatically incorrect.  “in that ii)” should be replaced with “ii) in that”.

Claim 3 requires a comma before “said” in each of lines 2 and 3.  

Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in that it comprises" in line 3.  It is not clear if “it” is referring to the “genetic tool” or the “bacterium of the genus Clostridium”.  

Claim 1 also recites “a sequence of interest” in line 8.  It is not clear if “a sequence of interest” is referring back to the repair template in line 6, which is interpreted as containing a sequence, or is a completely different structure than the repair template.

Claim 1 recites the limitations "the transformation” in line 1, “the sequence encoding Cas9” in line 4, “the replacement” in line 7, and “the bacterial DNA” in line 7.  There is insufficient antecedent basis for all these limitations in the claim.

Claim 8 recites “each of the nucleic acids present within the tool belongs to a distinct expression cassette or a distinct vector”.  It is not clear what “belongs” encompasses.  For instance, it is not clear whether “belongs” denotes a classification grouping or genus such that each nucleic acid must be similar to a group of vectors, with each group being different from one another (e.g., viral vectors vs shuttle vectors).  It might also be that “belong” denotes a structural association such that each nucleic acid is located on separate vectors or in different expression cassettes.

Claim 8 depends from claim 1, which recites two nucleic acids, one of which is a repair template allowing the replacement of a portion of bacterial DNA.  The claimed repair template is not required to be expressed, therefore it is confusing how a repair template can be part of an “expression cassette” recited in claim 8.  

Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In this case it is not clear if the kit must be able to function to genetically modify a bacterium of the genus Clostridium. 

Claim 13 also recites “the elements of the genetic tool according to claim 1.”  There are at least three elements in the genetic tool of claim 1.  It is not clear if “the elements” is referring to all the elements of claim 1, or a subset of the elements. 

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 


Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WASELS (Wasels et al., Journal of Microbiological Methods, 140: 5-11; published June 10, 2017; cited in IDS filed October 31, 2019), in view of PAWLUK (Pawluk et al., Nature Reviews Microbiology, 16: 12-17; published October 24, 2017, cited in IDS filed October 31, 2019) and BONDY-DENOMY (US 20200087354, filed November 16, 2017). 

WASELS teaches the development of a two-plasmid inducible CRISPR/Cas9 genome editing tool for Clostridium acetobutylicum (Title; Abstract).  
Regarding claim 1, WASELS teaches a CRISPR/Cas9 genome editing tool for Clostridium, whereby Cas9 is under the control of an inducible promoter in one plasmid and gRNA expression cassettes and editing templates are located on a second plasmid (Abstract; Section 2.3).  WASELS also teaches a drawback of a one-plasmid system is the cargo capacity limit of the plasmid (page 6, ¶3).  WASELS teaches the benefit of the two-plasmid system is that it allows several chromosomal modifications and integration of larger fragments due to the combined cargo limit of the two plasmids (page 6, ¶4).  WASELS teaches at least the gRNA expression plasmid can also carry donor DNA that is at least 3 kb (Figure 3C).
Regarding claims 2 and 3, WASELS indicates the described CRISPR/Cas9 genome editing tool for Clostridium acetobutylicum and specifically applied it to the ATCC 824 strain. (Abstract; page 6, ¶4).  Further, WASELS indicates the tool can serve as a prerequisite for efficient metabolic engineering in solventogenic strain and provides an alternative editing strategy that might be applicable to other Clostridium strains. (Id.) 
Regarding claims 6 and 7, WASELS provides for expression of the adh gene (i.e., a DNA sequence of interest) which allows fermentation of at least two different sugars among 6-carbon sugars and/or among 5-carbon sugars and promotes solvent production. (page 5, ¶1; page 6, ¶10; ¶ bridging p-9-10; page 10, ¶7; Table 1). 
Regarding claim 8, WASELS provides for each of the nucleic acids present to be a component of a distinct expression cassette or distinct vector, where WASELS specifies the Cas9 is under the control of an inducible promoter in one plasmid and gRNA expression cassettes and editing templates are located on a second plasmid. (Abstract; page 6, ¶ 3; section 2.2).  

While WASELS does teach a CRISPR/Cas9 genome editing tool for Clostridium that comprises a first nucleic acid encoding Cas9 under the control of a promoter and a second nucleic acid comprising gRNA and editing template, WASELS fails to specifically teach the inclusion of a nucleic acid encoding an anti-CRISPR protein (e.g., AcrII4A, as elected) under the control of an inducible promoter. 

PAWLUK describes the discovery of anti-CRISPR proteins and biotechnological implications (Title; Abstract.)
Regarding claims 1, 4, and 5, PAWLUK discusses the discovery of anti-CRISPR proteins and provides an outlook for their biotechnological applications for the potential outlook. (Abstract; page 12, right col., ¶1; Figure 1).  PAWLUK lists the variously discovered anti-CRISPR proteins in Table 1, including AcrllA4.  PAWLUK indicates Acrll4 demonstrates wide potential utility for controlling CRISPR-Cas activity, where it has been shown to inhibit transcriptional repression by catalytically inactive Cas9 in bacteria (¶ bridging pages 15-16).  PAWLUK also teaches reasons for including anti-CRISPR proteins in gene editing including decreasing off-target effects (¶ bridging pages 15-16).  Pawluk also teaches anti-CRISPR proteins are small, between 50-150 amino acids (page 15, right col., ¶2).

BONDY-DENOMY discloses Cas9-inhibiting polypeptides (Title; Abstract).  
Regarding claims 1 and 4, BONDY-DENOMY provides for the introduction of Cas9-inhibiting polypeptide via an expression cassette whereby expression is under the control of an inducible promoter. (Abstract; [0035], [0041], [0119]).  For example, BONDY-DENOMY states: "In some embodiments, the introducing comprises expressing the Cas9-inhibiting polypeptide in the cell from an expression cassette . . . wherein the expression cassette comprises a promoter operably linked to a polynucleotide encoding the Cas9-inhibiting polypeptide. In some embodiments, the promoter is an inducible promoter” ([0035]).  BONDY-DENOMY indicates the expression cassette can be found in a vector ([0042]).  Additionally, BONDY-DENOMY teaches the introduction of the disclosed Cas9-inhibiting polypeptides into any cell that contains, expresses, or is expected to express, Cas9. ([0103], [0105], [0107]).  BONDY-DENOMY also teaches using Cas9-inhibiting polypeptides to inhibit unwanted Cas9 activity/regulating Cas9 during genome editing, including limiting off-target effects ([0091], [0126]).  
 Regarding claim 5, BONDY-DENOMY discloses various anti-CRISPR polypeptides, such as AcrllA4 ([0090]).  Further, BONDY-DENOMY depicts the AcrllA-inhibition of Cas9 in Figure 6 ([0068]).
Regarding claim 13, BONDY-DENOMY provides for the introduction of an agent that induces the expression of the Cas9-inhibiting polypeptide ([0035]; claim 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further included a nucleic acid sequence encoding an anti-CRISPR protein like AcrIIA4 under the control of an inducible promoter as taught in BONDY-DENOMY in either the first nucleic acid or second nucleic acid of the two-plasmid inducible CRISPR/Cas9 genome editing tool for Clostridium acetobutylicum taught in WASELS because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Both PAWLUK and BONDY-DENOMY provide one in the art some teaching, suggestion, or motivation for the inclusion of anti-CRISPR proteins for modulating CRISPR-Cas function, including decreasing off-target effects.  Further, WASELS, PAWLUK, and BONDY-DENOMY are directed to the utilization CRISPR/Cas9 systems for genetic editing of bacteria and, thus, are drawn to the same purpose and/or outcome.  One skilled in the art would have a reasonable expectation that the coding sequence for anti-CRISPR proteins controlled by an inducible promoter could be included in either of the nucleic acids in WASELS because PAWLUK teaches the anti-CRISPR proteins are small (i.e., coding sequence between 150-450 base pairs), and the plasmids of WASELS split the gene-editing elements between two plasmids, each of which can carry a cargo of at least 3 kb in addition to guide RNA expression cassettes.


Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WASELS ‘680 (US 20180305680, cited in IDS filed October 31, 2019), in view of in view of PAWLUK (Pawluk et al., Nature Reviews Microbiology, 16: 12-17; published October 24, 2017, cited in IDS filed October 31, 2019) and BONDY-DENOMY (US 20200087354, filed November 16, 2017). 

WASELS '680 discloses a CRISPR/Cas9 genetic editing tool for a bacterium of the genus Clostridium. (Abstract.) 
Regarding claim 1, WASELS '680 provides for a CRISPR/Cas9 genome editing tool for Clostridium comprising a first nucleic acid encoding at least Cas9 which is under the control of a promoter and a second nucleic acid containing a repair template and further encodes one or more gRNAs (Abstract; [0009]-[0011]).  For example, WASELS '680 states: 
"A first object of the invention thus relates to a genetic tool allowing the transformation by homologous recombination of a solventogenic bacterium of the genus Clostridium characterized in that it comprises: a first nucleic acid encoding at least Cas9, wherein the Cas9 coding sequence is placed under the control of a promoter, and at least a second nucleic acid containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the Cas9-targeted bacterial DNA by a sequence of interest, and in that i) at least one of said nucleic acids further encodes one or more guide RNAs (gRNAs), or ii) the genetic tool further comprises one or more guide RNAs, each guide RNA comprising a Ca s 9-enzyme-binding RNA structure and a sequence complementary to the targeted portion of the bacterial DNA." ([0009]-[0011]).


WASELS also teaches the plasmid containing the tetracycline-inducible Cas9 cassette is 8.8 kb (Figure 11).  WASELS teaches plasmids up to 10.5 kb can be successfully introduced into Clostridium bacteria (Figures 17 and 18).
Regarding claims 2 and 3, WASELS '680 indicates the described CRISPR/Cas9 genome editing tool is for bacterium of the genus Clostridium. (Abstract; [0020]-[0021]).  Further, WASELS '680 lists the various Clostridium encompassed (e.g., C. acetobutylicum, C. cellulolyticum, C. phytofermentans, ATCC824, etc.) ([0020]-[0021]).
Regarding claims 6 and 7, WASELS '680 provides for expression of the adh gene (i.e., DNA sequence of interest) which allows fermentation of at least two different sugars among 6-carbon sugars and/or among 5-carbon sugars and promotes solvent production ([0003]-[0005], [0020], [0076]). 
Regarding claim 13, WASELS '680 provides for a kit comprising the disclosed genetic tool whereby the kit includes one or more inducers that are adapted to the selected inducible promoter. ([0013], [0090]).  For example, WASELS '680 states:
"The invention also relates to a kit for transforming and/or genetically modifying a bacterium of the genus Clostridium, comprising all or part of the components of the genetic tool as disclosed in the pre sent text, typically i) a first nucleic add encoding Cas9, wherein the Cas9 coding sequence is placed under the control of a promoter, and ii) at least a second nucleic acid encoding a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the Cas9-targeted bacterial DNA by a sequence of interest, and optionally one or more inducers adapted to the selected inducible promoter(s) optionally used within the tool."([0090]).


While WASELS '680 does teach a CRISPR/Cas9 genome editing tool for Clostridium that comprises a first nucleic acid encoding Cas9 under the control of a promoter and a second nucleic acid comprising gRNA and editing template, WASELS '680 fails to specifically teach the inclusion of a nucleic acid encoding an anti-CRISPR protein (e.g., Acrll4A, as elected) under the control of an inducible promoter. PAWLUK and BONDY-DENOMY resolve the deficiencies of WASELS '680.

The teachings of PAWLUK and BONDY-DENOMY are recited above in paragraphs 20 and 21.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further included a nucleic acid sequence encoding an anti-CRISPR protein like AcrIIA4 under the control of an inducible promoter as taught in BONDY-DENOMY in either the first nucleic acid or second nucleic acid of the two-plasmid inducible CRISPR/Cas9 genome editing tool for Clostridium acetobutylicum taught in WASELS ‘680 because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Both PAWLUK and BONDY-DENOMY provide one in the art some teaching, suggestion, or motivation for the inclusion of anti-CRISPR proteins for modulating CRISPR-Cas function, including decreasing off-target effects.  Further, WASELS ‘680, PAWLUK, and BONDY-DENOMY are directed to the utilization CRISPR/Cas9 systems for genetic editing of bacteria and, thus, are drawn to the same purpose and/or outcome.  One skilled in the art would have a reasonable expectation that the coding sequence for anti-CRISPR proteins controlled by an inducible promoter could be included in either of the nucleic acids in WASELS ‘680 because PAWLUK teaches the anti-CRISPR proteins are small (i.e., coding sequence between 150-450 base pairs).  Furthermore WASELS ‘680 teaches the Cas9-inducible plasmid in WASELS ‘680 is 8.8 kb, and plasmids of 10.5 kb can successfully be introduced into Clostridium.  Thus, one skilled in the art would predict that there is ample cargo space in the plasmids of WASELS ‘680 to fit an expression cassette for the small anti-CRISPR proteins.  


Response to Arguments
Applicants argue that their invention uses anti-CRISPR proteins to improve the transformation and gene editing efficiency of Clostridium.  Applicants also argue that the Examiner does not provide any scientific evidence or rationale showing why one skilled in the art would have used anti-CRISPR proteins to improve the transformation efficiency of Clostridium bacteria.  (Remarks, page 7, ¶1-3; page 8, ¶3 through page 9, ¶2).  This argument has been fully considered but is not persuasive because the features upon which applicant relies (i.e., “increased efficiency of transformation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims are only directed to a genetic tool “allowing the transformation and genetic modification by homologous recombination”.  The teachings of WASEL and WASEL ‘608 clearly provide for a tool composed of Cas9 and guide RNAs that “allows” transformation and gene editing in Clostridium.  Therefore, any additional element in the genetic tool does not need to improve the transformation efficiency.  As both PAWLUK and BONDY-DENOMY provide a motivation to include anti-CRISPR to in Cas9-mediated gene editing to decrease off-target editing, one skilled in the art would be motivated to include an anti-CRISPR protein with the Cas9-mediated system of WASEL and WASEL ‘068

Applicants also argue that the motivational teaching of PAWLUK and BONDY-DENOMY is not concerned with increasing transformation efficiency, and instead is directed to safety measures or regulating Cas9 in eukaryotes (Remarks, page 9, ¶2).  This argument has been fully considered, but is not persuasive for the following reasons.  First, the claims do not require the gene editing system to improve transformation efficiency.  Second, although PAWLUK and BONDY-DENOMY do teach using anti-CRISPR to improve safety measures for gene editing in eukaryotes, they also teaching using anti-CRISPR proteins for reducing off-target editing Cas9, which is applicable to all cell types.  In fact, the teaching in BONDY-DENOMY paragraph [0091] does not mention any cell type.  BONDY-DENOMY paragraph [0091] generally teaches using anti-CRISPR proteins for inhibiting unwanted Cas9 activity.  From this teaching, anyone skilled in the art would be motivated to include an anti-CRISPR protein when they use Cas9 for gene editing.


Applicants also argue that one skilled in the art would not be motivated to use anti-CRISPR proteins in a tool allowing for more efficient transformation in Clostridium because neither WASELS nor WASELS ‘068 mentions the problem of transformation efficiency (Remarks, page 7, ¶4 and page 9, ¶3).  This argument has been fully considered but is not persuasive because, as indicated above, the claims do not recite a gene editing tool that increases efficiency of transformation.  It merely recites a genetic tool “allowing” transformation and gene editing.  WASELS and WASELS ‘068 already provide a Cas9-guide RNA genetic tool allowing the transformation and gene editing of Clostridium.  PAWLUK and BONDY-DENOMY indicate that anti-CRISPR proteins can improve Cas9-mediated gene editing by reducing off-target editing, thereby providing the motivation to improve on WASELS and WASELS ‘068 gene editing tool.


Double Patenting – New
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-24 of copending Application No. 17611962 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 23 recites a genetic editing tool for modifying a bacterium comprised of a nucleic acid encoding a DNA nuclease, a sequence allowing modification of the bacterium, and a sequence encoding an anti-CRISPR protein under the control of an inducible promoter.  Co-pending claim 24 depends from claim 23 and also requires a nucleic acid encoding a guide RNA.  
The reference claims do not recite the nuclease is Cas9.  The reference claims also do not recite that the bacteria is Clostridium or a specific strain of Clostridium allowing the fermentation of 5 or 6 carbon sugars.  The claims also do not recite the modification sequence to encode at least one product promoting solvent production.  The claims also do not recite a specific anti-CRISPR protein like AcrIIA4.  The claims also do not recite a kit with the genetic tool and an inducer.  However, the specification of the co-pending application uses guide RNAs with Cas9 to modify the genome of a Clostridium acetobutylicum strain DSM792 (page 40, Figure 5).  The specification also indicates the sequence encoding AcrIIA4 is included on the same nucleic acid as Cas9 and that each nucleic acid is on a distinct vector (Figures 4 and 12).  The specification also discloses modification by insertion of a sequence of interest (Figure 3), which can be a DNA sequence that allows the bacteria to ferment at least two different 5- or 6-carbon sugars and/or promote solvent production (page 22). The specification also discloses kits with the components of the gene editing tool and an inducer (page 35).  Thus, the co-pending claims recited above are interpreted to provide coverage of a Cas9 nuclease and a Clostridium bacteria present in claim 1, the Clostridium species and strains of claims 2-3, the specific organization of the nucleic acids in vectors of claims 4 and 8, the DNA repair template and DNA sequences of interest of claims 1 and 6-7, and the kit of claim 13.  Because present claim 1-8 and 13 are anticipated by the co-pending claims as properly construed, present claims 1-8 and 13 are not patentably distinct from the co-pending claims recited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 32 of copending Application No. 17414337.
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 32 recites a nucleic acid of the plasmid pCas9ind-gRNA--_catB.  Co-pending claim 21 recites a kit comprising a genetic modification tool, nucleic acid recognizing catB, a guide RNA, a repair template and/or an inducer.  
The reference claims do not recite a genetic tool comprising a Cas9 nuclease under the control of a promoter, guide RNA, a nucleic acid with a repair template containing a DNA sequence of interest and an anti-CRISPR protein under control of an inducible promoter.  The reference claims also do not recite an intended use for the plasmid.  However, the co-pending specification indicates that pCas9ind-gRNA_catB is a vector containing the nucleic acids encoding for Cas9 and a gRNA targeted to catB.  (Figure 16; page 23).  The specification also discloses that nucleic acids encoding anti-CRISPR proteins can be incorporated into vectors of the invention (page 19).  The specification also discloses transforming C. beijerinckii strain DSM 6423 with pCas9ind-gRNA_catB (page 34).  The specification also discloses using Cas9, guide RNAs for transforming and editing Clostridium, including the species and strains recited in present claims 2-3 (¶ spanning pages 2-3).  The specification also discloses the Acr4IIA anti-CRISPR protein under the control of an inducible promoter encoded by the same vector as Cas9 (pages 6 and 21; figure 3).  The specification also indicates that the DNA sequence of interest can be a DNA that when expressed allows the bacteria to ferment at least two different 5- or 6- carbon sugars or promotes solvent production (page 21).  Thus, the co-pending claims recited above are interpreted to provide coverage of the gene editing tool and kit of present claims 1, 4-8, and 13, and the bacterial species and strains recited in present claims 2-3.   Because present claim 1-8 and 13 are anticipated by the co-pending claims as properly construed, present claims 1-8 and 13 are not patentably distinct from the co-pending claims recited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 20-24 of copending Application No. 15768018 in view of WASELS (Wasels et al., Journal of Microbiological Methods, 140: 5-11; published June 10, 2017; cited in IDS filed October 31, 2019), PAWLUK (Pawluk et al., Nature Reviews Microbiology, 16: 12-17; published October 24, 2017, cited in IDS filed October 31, 2019) and BONDY-DENOMY (US 20200087354, filed November 16, 2017). 
Co-pending claim 16 recites a genetic tool allowing the transformation by homologous recombination of Clostridium bacteria comprising a first vector with a nucleic acid encoding Cas9 under the control of a promoter, a second vector with a nucleic acid containing a repair template allowing by homologous recombination the replacement of a portion of the bacterial DNA by a sequence of interest, and a guide RNA.  Dependent co-pending claims 19 and 20 further recite specific species and strains of Clostridium that are the same as those recited in present claims 2 and 3.  Dependent co-pending claim 23 recites the DNA sequence of interest promotes the production of a solvent or the conversion of aldehydes to alcohols (i.e., ferment sugars).   Claims 29 and 32-33 recite a kit containing the above recited genetic tool along with an inducer for an inducible promoter.  The claims do not recite an anti-CRISPR protein, including AcrIIA4.  However, the teachings of WASEL, PAWLUK and BONDY-DENOMY are recited above in section 103.  The obviousness of including an anti-CRISPR protein, including AcrIIA4, in the genetic tool comprising Cas9, a guide RNA and a repair template, is recited above.  The obviousness of including the coding sequence for AcrIIA4 on the plasmid that contains the Cas9 coding sequence is also recited above.  
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowable
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, TC1600